The defendant is before us on a variety of matters which relate to his appeals of a conviction *935of a violation of the shell fish laws and a conviction of manslaughter. The State has moved to dismiss the appeals on the basis that no briefs have been filed. The Public Defender has moved to withdraw as counsel because the defendent has charged that office with incompetence. The defendant has filed several motions to which we will refer subsequently.
Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for plaintiff.
On October 12, 1976 the defendant appeared before us and, at the beginning of his oral presentation, asked that we appoint a stenographer to transcribe the proceedings or that he be allowed to use a tape recorder. We denied his request. He then excoriated the Rhode Island judicial system, the Attorney General’s office and the Public Defender’s staff. In a loud and strident voice, he told us that he “did not want to Be caught in a revolving door” and that all he wished from us was a summary dismissal of his appeals so that, having exhausted his remedies, he could look to the Federal Judiciary for assistance. When pressed as to whether he wanted to represent himself in these two appeals, the defendant was evasive and refused to give a yes or no answer.
It is in the interest of all, including the defendant, that his appeals be disposed of in an expeditious manner. Consequently the motions of the State to dismiss the defendant’s appeals are denied, the motion of the Public Defender to withdraw as counsel for the defendant is granted, the defendant’s motion for bail is denied, see State v. Desroches, 113 R.I. 932, 322 A.2d 57 (1974), and counsel will be appointed forthwith by this court to represent the defendant in his appeals. Paolino, J. did not participate.